Citation Nr: 1540427	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty for training (ADT) in the Air Force Reserve from October 1971 to May 1972.  He had subsequent Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he injured his right shoulder while he was working on an air cargo drop zone and a five thousand pound palletized cargo bundle struck him.  He states that this occurred in the 1974-1974 time frame.  Current VA records document complaints of right shoulder pain, degenerative joint disease, as well as rotator cuff tendinitis.  These records also document that the Veteran has worked in construction.  

With regard to a respiratory disability, the Veteran maintains that he was hospitalized inservice for the treatment of pneumonia at Shepherd Air Force Base in Antonio, Texas.  This occurred in the 1971-1972 time frame.  The record indicates that the Veteran was adopted and changed his name.  The name change occurred in September 1971, prior to service and the enlistment examination listed his current last name.  Current VA records refect diagnoses of emphysema and chronic obstructive pulmonary disease (COPD).  The Veteran has been a long-term smoker and exposed to certain chemicals at his employment.

Efforts have been undertaken (under both last names) to locate all of the Veteran's service treatment records (STRs), but only his enlistment examination and a May 1974 private report concerning the knee have been located.  See October 22, 2010 Formal Finding of Unavailability of Complete Service Treatment Records.  

The record lacks sufficient evidence to decide the claims.  The Veteran has current diagnoses and asserts inservice injury resulted in right shoulder disability and inservice occurrence of a respiratory disorder during ADT.  The Veteran was not given a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the Veteran's STRs, other that noted above are unavailable, VA has a heightened duty to assist the Veteran.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  The Veteran has failed to narrow down the time frame for the hospitalization at Shepherd Air Force Base to a 3 month window.  He should be provided one more opportunity to do so.  Then, if the records cannot be requested due to his lack of cooperation, that should be noted.  The Veteran's ADT and inactive duty training (IDT) periods after May 1972 should be verified.  Finally, he should be examined.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of ADT and IDT after May 1972.

2.  Request that the Veteran provide a 3 month window for when the claimed right shoulder injury occurred and request that he provide information about where he received treatment.  Request that the Veteran also provide a 3 month window for when he was hospitalized at Shepherd Air Force Base for claimed pneumonia.  Thereafter, attempt to secure the pertinent records and associate them with the record.   

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right shoulder and respiratory disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right shoulder and respiratory disabilities had their clinical onset during service or are related to any in-service disease, event, or injury.  

The examiner should discuss the Veteran's account of the right shoulder injury and also discuss his history of employment in the construction industry.

The examiner should discuss the Veteran's account of inservice pneumonia and also discuss the Veteran's smoking history and any history of chemical exposure at his employment.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

